The libellee seasonably appealed from a decree of divorce nisi granted to his wife in a Probate Court on July 10, 1972, but he failed to seek or obtain a stay of the decree pending the appeal under the provisions of G. L. c. 215, §§ 23 and 24. In the absence of such a stay, the decree became absolute upon the expiration of six months from the date of entry. G. L. c. 208, § 21. In these circumstances the appeal brings no issue before the court. Sloane v. Sloane, 349 Mass. 318, 318-319 (1965). See MacNevin vs. MacNevin, 319 Mass. 719 (1946).

Appeal dismissed.